                       Case: 3:18-cr-00146-jdp Document #: 32 Filed: 03/08/19 Page 1 of 7


                                                        DEFENDANT:   PETER JEWELL-REIGEL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                      CASE NUMBER:   0758 3:18CR00146-001                                   Judgment - Page 1




                                    United States District Court
                                            Western District of Wisconsin
           UNITED STATES OF AMERICA                                         JUDGMENT IN A CRIMINAL CASE
                                                                        (for offenses committed on or after November 1, 1987)

                                   V.                                  Case Number:           0758 3:18CR00146-001

                    Peter Jewell-Reigel                       Defendant's Attorney:           Joseph Bugni

The defendant, Peter Jewell-Reigel, pleaded guilty to Count 1 of the indictment.

Counts 2 and 3 of the indictment are dismissed on the motion of the United States.

The defendant has been advised of his right to appeal.

ACCORDINGLY, the court has adjudicated defendant guilty of the following offense(s):
                                                                                  Date Offense                                    Count
Title & Section        Nature of Offense                                          Concluded                                     Number(s)
18 U.S.C. § 2252(a)(2) Receipt of Child Pornography, Class C felony               August 4, 2018                                    1
and § 2252(b)(1)

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


IT IS FURTHER ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant=s economic circumstances.


 Defendant's Date of Birth:                      1998                                                        March 7, 2019

 Defendant's USM No.:                     11418-090                                                Date of Imposition of Judgment

 Defendant's Residence Address:                                                                         /s/ James D. Peterson
                                          Kronenwetter, WI 54455

 Defendant's Mailing Address:             c/o Dane County Jail                                            James D. Peterson
                                          115 West Doty Street                                              District Judge
                                          Madison, WI 53703

                                                                                                             March 8, 2019

                                                                                                             Date Signed:
                       Case: 3:18-cr-00146-jdp Document #: 32 Filed: 03/08/19 Page 2 of 7


                                                  DEFENDANT:   PETER JEWELL-REIGEL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                CASE NUMBER:   0758 3:18CR00146-001                           Judgment - Page 2




                                                 IMPRISONMENT
As to Count 1 of the indictment, the defendant is committed to the custody of the Bureau of Prisons for a term of 60 months.
I recommend that the defendant receive sex offense counseling and that the defendant be afforded prerelease placement in
a residential reentry center with work release privileges.

The defendant is in primary state custody. According to the U.S. Supreme Court ruling in Setser v. United States, 132 S.Ct.
1463 (2012), the Court has the authority to order this federal sentence to run consecutive to or concurrent with any sentence
that may be imposed in the pending court proceedings in Marathon County, Wisconsin, Case Number 2017CF779. The
sentence imposed in this case will run concurrent with any sentence imposed in the Marathon County Case. The
defendant’s federal sentence begins today.

The U.S. Probation Office is to notify local law enforcement agencies, and the state attorney general, of defendant's release
to the community.




                                                        RETURN
      I have executed this judgment as follows:




      Defendant delivered on                                                          to

at                                                     , with a certified copy of this judgment.



                                                                                      United States Marshal

                                                          By
                                                                                           Deputy Marshal
                       Case: 3:18-cr-00146-jdp Document #: 32 Filed: 03/08/19 Page 3 of 7


                                                     DEFENDANT:   PETER JEWELL-REIGEL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                   CASE NUMBER:   0758 3:18CR00146-001                             Judgment - Page 3




                                             SUPERVISED RELEASE
A term of supervised release is required by statute. Given his young age, the defendant has a limited work and residence
history. The defendant has been involved in the victimization of young women for several years. The current offense
involves the production and distribution of child pornography. The term of imprisonment is to be followed by a 8-year term of
supervised release. In light of the nature of the offense and the defendant’s personal history, I adopt condition numbers 1
through 4, 7 through 9, and 11 through 19 as proposed and justified in the presentence report.

If, when the defendant is released from confinement to begin his term of supervised release, either the defendant or the
supervising probation officer believes that any of the conditions imposed today are no longer appropriate, either one may
petition the Court for review.

The instant offense is not drug related and the defendant has no history of drug use. Therefore, the requirement for drug
testing set forth at 18 U.S.C. § 3583(d) is waived.


Defendant is to abide by the statutory mandatory conditions.

                                               Statutory Mandatory Conditions

Defendant shall report to the probation office in the district to which defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

Defendant shall not commit another federal, state, or local crime.

Defendant shall not illegally possess a controlled substance.

If defendant has been convicted of a felony, defendant shall not possess a firearm, ammunition, destructive device, or other
dangerous weapon while on supervised release.

Defendant shall cooperate with the collection of DNA by the U.S. Justice Department and/or the U.S. Probation and Pretrial
Services Office as required by Public Law 108-405.

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the
Schedule of Payments set forth in the Financial Penalties sheet of this judgment.


Defendant shall comply with the standard and special conditions that have been adopted by this court.

                                             Standard Conditions of Supervision

  1)     Defendant shall not knowingly leave the judicial district in which defendant is being supervised without the
         permission of the Court or probation officer;

  2)     Defendant is to report to the probation office as directed by the Court or probation officer and shall submit a
         complete written report within the first five days of each month, answer inquiries by the probation officer, and follow
         the officer’s instructions. The monthly report and the answer to inquiries shall be truthful in all respects unless a
         fully truthful statement would tend to incriminate defendant, in violation of defendant’s constitutional rights, in which
         case defendant has the right to remain silent;

  3)     Defendant shall maintain lawful employment, seek lawful employment, or enroll and participate in a course of study
         or vocational training that will equip defendant for suitable employment, unless excused by the probation officer or
         the Court;
                       Case: 3:18-cr-00146-jdp Document #: 32 Filed: 03/08/19 Page 4 of 7


                                                    DEFENDANT:   PETER JEWELL-REIGEL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                  CASE NUMBER:   0758 3:18CR00146-001                            Judgment - Page 4




  4)     Defendant shall notify the probation officer within seventy-two hours of any change in residence, employer, or any
         change in job classification;

  5)     Not imposed;

  6)     Not imposed;

  7)     Defendant shall not meet, communicate, or spend time with any persons defendant knows to be engaged in criminal
         activity or planning to engage in criminal activity;

  8)     Defendant shall permit a probation officer to visit defendant at home, work, or at some other mutually convenient
         location designated by the probation officer at any reasonable time and shall permit confiscation of any contraband
         observed in plain view by the probation officer;

  9)     Defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
         enforcement officer;

 10)     Not imposed;

 11)     As directed by the probation officer, defendant shall notify employers and third parties providing volunteer
         opportunities and educational opportunities; organizations to which defendant belongs; and neighbors and family
         members with minor children, of defendant’s criminal record based on risk associated with his offense, his
         obligations to register as a sexual offender, and the legal requirements under the Sex Offender Notification Act. The
         probation officer may also take steps to confirm defendant’s compliance with this notification requirement or provide
         such notifications directly.

                                               Special Conditions of Release

12) Provide the supervising U.S. Probation Officer any and all requested financial information, including copies of state and
federal tax returns.

13). Submit person, property, residence, papers, vehicle, computers [as defined in 18 U.S.C. § 1030(e)(1), or other
electronic communications, data storage device, or media], or office to a search conducted by a U.S. Probation Officer at a
reasonable time and manner, whenever the probation officer has reasonable suspicion of contraband or of the violation of a
condition of release relating to substance abuse or illegal activities; failure to submit to a search may be a ground for
revocation; defendant shall warn any other residents that the premises defendant is occupying may be subject to searches
pursuant to this condition.

14) Defendant shall provide the supervising U.S. Probation Officer advance notification of any devices associated with or
falling within the general category of information technology (IT) that produce, manipulate, store, communicate, or
disseminate information used by defendant. This includes external and portable hard drives. The probation office is
authorized to install applications to monitor any such devices owned or operated by defendant. Defendant is required to
comply with the monitoring agreement and may not disable or circumvent any applications. Defendant shall consent to and
cooperate with unannounced examinations of any technological equipment owned or used by defendant, including but not
limited to retrieval and copying of all data from all information technology devices and any internal or external peripherals
based on reasonable suspicion of contraband or illegal activity. The examinations may involve removal of such equipment
for the purpose of conducting examination.

15) Not possess any depictions of sexually explicit of conduct of minors as defined in 18 U.S.C. § 2256(8).

16) As approved by the supervising U.S. Probation Officer, undergo psychosexual evaluations, which may involve use of
polygraph examinations. Defendant shall participate in an outpatient sex offender counseling program if recommended by
the evaluator, which may involve the continued use of polygraph examinations. Defendant’s answers to questions by the
treatment provider, probation officer, and polygraph examiner shall be truthful in all respects unless a fully truthful statement
would tend to incriminate defendant, in violation of defendant’s constitutional rights, in which case defendant has the right to
remain silent. Defendant shall follow all treatment requirements and restrictions. If defendant is eligible for funding from any
                       Case: 3:18-cr-00146-jdp Document #: 32 Filed: 03/08/19 Page 5 of 7


                                                  DEFENDANT:   PETER JEWELL-REIGEL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                CASE NUMBER:   0758 3:18CR00146-001                          Judgment - Page 5




source to cover the cost of treatment, defendant is to make reasonable efforts to obtain such funding. Participation in
treatment does not require payment by defendant unless it is clear defendant can afford it. Defendant shall allow reciprocal
release of information between the supervising U.S. Probation Officer and the treatment provider.

17) Not meet or spend time with any person under the age of 18 or have verbal, written, telephonic or electronic
communication with any such person, except with the express permission of the minor’s parent or legal guardian and the
supervising U.S. Probation Officer. This provision does not include persons under the age of 18, such as waiters, cashiers,
ticket vendors, etc., with whom defendant must deal in order to obtain ordinary and usual commercial services.

18) Not work in any occupation, business or profession, or participate in any volunteer activity where he has access to
children under the age of 18 without the prior approval of the supervising U.S. Probation Officer.

19) Comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C §16901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he resides,
works, is a student, or was convicted of a qualifying offense.


ACKNOWLEDGMENT OF CONDITIONS

I have read or have had read to me the conditions of supervision set forth in this judgment, and I fully understand them. I
have been provided a copy of them. I understand that upon finding a violation of probation or supervised release, the Court
may (1) revoke supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.



Defendant                                               Date


U.S. Probation Officer                                  Date
                       Case: 3:18-cr-00146-jdp Document #: 32 Filed: 03/08/19 Page 6 of 7


                                                    DEFENDANT:   PETER JEWELL-REIGEL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                  CASE NUMBER:   0758 3:18CR00146-001                          Judgment - Page 6




                                       CRIMINAL MONETARY PENALTIES
Defendant shall pay the following total financial penalties in accordance with the schedule of payments set forth below.

                             Count      Assessment          Fine                        Restitution

                                   1    $100.00             $0.00                       $0.00

                              Total     $100.00             $0.00                       $0.00



It is adjudged that the defendant is to pay a $100.00 criminal assessment penalty to the Clerk of Court for the Western
District of Wisconsin immediately following sentencing.

Restitution is governed by 18 U.S.C. § 2259. The victim is not seeking restitution. Additionally, the offense occurred prior to
December 2018 so any restitution under the “Amy, Vicky and Andy Child Pornography Victim Assistance Act of 2018” is not
applicable.

The defendant does not have the means to pay a fine under § 5E1.2(c) without impairing his ability to support himself upon
release from custody, so I will impose no fine.

I find that the defendant is indigent and is unable to pay the $5,000.00 assessment under the Justice for Victims of
Trafficking Act of 2015 for sex offense cases.

A final order of forfeiture is granted under 18 U.S.C. § 2253.
                       Case: 3:18-cr-00146-jdp Document #: 32 Filed: 03/08/19 Page 7 of 7


                                                  DEFENDANT:   PETER JEWELL-REIGEL
 AO 245 B (Rev. 3/01)(N.H. Rev.)                CASE NUMBER:   0758 3:18CR00146-001                           Judgment - Page 7




                                       SCHEDULE OF PAYMENTS
Payments shall be applied in the following order:
                                                      (1) assessment;
                                                      (2) restitution;
                                                      (3) fine principal;
                                                      (4) cost of prosecution;
                                                      (5) interest;
                                                      (6) penalties.


The total fine and other monetary penalties shall be due in full immediately unless otherwise stated elsewhere.




Unless the court has expressly ordered otherwise in the special instructions above, if the judgment imposes a period of
imprisonment, payment of monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons= Inmate Financial Responsibility Program,
are made to the clerk of court, unless otherwise directed by the court, the probation officer, or the United States Attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

In the event of a civil settlement between victim and defendant, defendant must provide evidence of such payments or
settlement to the Court, U.S. Probation office, and U.S. Attorney=s office so that defendant=s account can be credited.
